Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2014

                                       No. 04-13-00720-CV

                                       Marilyn STEWART,
                                            Appellant

                                                 v.

                                THE CITY OF SAN ANTONIO,
                                         Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-CI-09344
                       Honorable Cathleen M. Stryker, Judge Presiding


                                          ORDER
        On October 1, 2013, the trial court signed a permanent injunction authorizing the City of
San Antonio to demolish the structure at 1010 Denver, San Antonio, Texas. On October 17,
2013, appellant filed a notice of appeal and affidavit of indigence. The trial court clerk contested
the affidavit, stating that appellant is not indigent and is capable of paying all costs and fees for
this appeal. The City of San Antonio also contested the affidavit, asserting that appellant was not
entitled to a free record because her appeal is frivolous. The appeal was abated to the trial court
for a hearing on the contest, and the trial court determined the appeal to be frivolous. On April
30, 2014, this court affirmed the trial court’s order and ordered appellant to file written proof
with this court by May 15, 2014, that she had paid or made arrangements to pay the fee for the
preparation of the clerk’s record and reporter’s record for this appeal.

        On May 14, 2014, the trial court clerk filed a notification of late record stating that
appellant had “made a payment arrangement, with the first payment of $10.00 to be paid on or
around May 28, 2014.” At the top of the notification of late record, appellant added a
handwritten note stating, “This is proof of payment arrangement for the clerk’s record.” The
trial court clerk informed this court that the total cost of the clerk’s record would be $80.00.
Because the notification of late record and the appellant’s note did not provide this court with
sufficient information to determine whether a satisfactory arrangement had been made to pay the
fees for preparing the clerk’s record and reporter’s record, appellant was ordered to provide the
court with specific dates when all of the fees for the clerk’s record and reporter’s record would
be paid.
        On May 23, 2014, appellant filed a letter stating that she intended to pay $10.00 every
two weeks until the fees are paid in full. The court reporter has informed this court that the fee
for preparing the reporter’s record will be approximately $500.00. Given the approximate total
fees of $580.00, this court has determined that the payment of $10.00 every two weeks does not
constitute “satisfactory arrangements” for the payment of the fees. See TEX. R. APP. P.
35.3(a)(2), (b)(3). It is therefore ORDERED that appellant provide written proof that she has
paid the total amount of the fees no later than July 1, 2014. If appellant does not provide written
proof that the fees have been paid in full by July 1, 2014, this appeal will be dismissed. See TEX.
R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court